Exhibit 10.2
EXECUTION VERSION
March 11, 2009
Michael A. Leven
2500 Peachtree Road, N.W.
Suite 801
Atlanta, GA 30305
Re:       Employment as President and COO of Las Vegas Sands
Dear Mike:
     This letter agreement (this “Agreement”) sets forth certain terms and
conditions relating to your employment as President and Chief Operating Officer
of Las Vegas Sands Corp., a Nevada corporation (“LVSC”), and Las Vegas Sands,
LLC, a Nevada limited liability company and wholly-owned subsidiary of LVSC
(together with LVSC, the “Company”). Capitalized but undefined terms have the
meanings given such terms on Annex A attached hereto.
     1. Employment; Term. The Company shall employ you, during the Term (as
defined below) and subject to the conditions set forth in this Agreement, to
serve as the President and Chief Operating Officer of the Company. You shall
report only to the Company’s Chief Executive Officer and Chairman of the Board
of Directors of the Company (the “Board”). The Company’s other officers (other
than its Chief Financial Officer and Chief Legal Officer) shall report directly
or indirectly to you. While employed hereunder during the Term, you shall be a
member of the Board. Subject to any earlier termination as provided in
accordance with the terms of this Agreement, the initial term of your employment
hereunder will commence on March 11, 2009 (the “Commencement Date”) and will
expire on the second anniversary of the Commencement Date (the “Initial Term”).
The term of your employment hereunder may be extended for successive one-year
periods (each, a “Renewal Term”) upon the mutual agreement of the parties to
this Agreement no later than 90 days prior to the expiration of the Initial Term
or any Renewal Term, as applicable. The Initial Term and any Renewal Term shall
collectively be referred to as the “Term”.
     2. Base Salary; Benefits.
     (a) During the Term, you shall receive a base salary of $2,000,000 per
year, payable in accordance with the usual payroll practices of the Company (the
“Base Salary”).
     (b) Other than as specifically stated in this Agreement, you shall be
provided with perquisites and employee benefits and reimbursement of business
expenses in the same manner and to the same extent and on the same terms and
conditions as are generally made available and provided by the Company from time
to time to the Company’s other similarly situated senior executives. The Company
shall provide you with the relocation package it provides to senior executives
who are relocating to Las Vegas, Nevada to commence employment with the Company.
In addition, (i) you shall be entitled to reimbursement, grossed up for all
applicable taxes, for temporary housing expenses in connection with such
relocation, including, for at least six months following the Commencement Date,
living accommodations at The Venetian, meals, laundry services and local
transportation, and (ii) during the Term, the Company shall pay the initiation
fee for membership for you in a country club of your choice.
     3. Annual Bonus. You will be eligible for an annual bonus (“Bonus”) under
the Executive Cash Incentive Plan for each partial and full calendar year of the
Term (with a target Bonus of 50% of Base Salary), subject to achievement of
performance criteria established by the Compensation Committee of the Board (the
“Compensation Committee”). The actual amount of the Bonus shall be determined by
the Compensation Committee in its sole discretion after consultation with the
Company’s Chief Executive Officer, but shall not exceed $1,000,000 annually if
only the threshold performance target is satisfied for the applicable year. The
Bonus for any year shall be payable at the same time as annual bonuses are paid
to

 



--------------------------------------------------------------------------------



 



 2
other senior executives of the Company, but no later than March 15 of the year
immediately following the year to which the Bonus relates, subject to your
continued employment on the payment date except as otherwise provided in
Section 5(a).
     4. Stock Option Grants.
     (a) You shall be granted under the 2004 Equity Award Plan (the “Plan”)
nonqualified stock options (each, an “Option” and, together, the “Options”) to
purchase shares of LVSC common stock as follows:
          (i) On the date hereof, you shall be granted an Option to purchase
3,000,000 shares of LVSC common stock; and
          (ii) On January 1, 2010, you shall be granted an Option to purchase no
less than 1,000,000 shares of LVSC common stock. Subject to the immediately
foregoing sentence, the final calculation of the number of shares of LVSC common
stock subject to such Option shall be determined by the Compensation Committee
after consultation with you.
     (b) Each Option shall vest as to 25% of the shares subject thereto on the
first anniversary of the Commencement Date, and each Option shall become fully
vested on the second anniversary of the Commencement Date, subject to your
continued employment as President and Chief Operating Officer on each applicable
vesting date, except as otherwise provided below. The exercise price of each
Option will be equal to the Fair Market Value (as defined in the Plan) of LVSC’s
common stock on the respective date of grant. The Company covenants that on the
date hereof and on January 1, 2010, without the need for shareholder approval,
there will be 3,000,000 and 1,000,000 shares, respectively, of LVSC common stock
available under the Plan for the unconditional grants of the Options. Each
Option shall have a scheduled term expiring on the fifth anniversary of the
Commencement Date. Except as otherwise provided herein, the Options shall
otherwise be subject to the terms and conditions of the Plan and the Company’s
form of stock option agreement for its senior executives.
     5. Termination of Employment.
     (a) Prior to the expiration of the Term, if your employment is terminated
by the Company (other than for Cause) or by reason of death or Disability or if
you terminate your employment for Good Reason, you shall be entitled to receive:
(i) all accrued and unpaid Base Salary and bonus(es) through the date of
termination; (ii) a lump sum cash payment of 50% of the Base Salary you would
have received had you remained employed through the remainder of the Term plus
$500,000; and (iii) continued participation in the health and welfare benefit
plans of the Company during the remainder of the Term (without giving effect to
your termination); provided, however, that the Company’s obligation to provide
benefits under clause (iii) shall cease at the time you and your covered
dependents become eligible for comparable benefits from another employer that do
not exclude any pre-existing condition of you or any covered dependent that was
not excluded under the Company’s health and welfare plans immediately prior to
the date of termination.
     (b) In addition to the payments provided for in Section 5(a), if (A) your
employment terminates prior to expiration of the Term because the Company
terminates your employment for reasons other than Cause or you terminate your
employment for Good Reason, (B) your employment terminates prior to the
expiration of the Term due to your death or Disability, (C) your employment
terminates by reason of expiration of the Term or (D) a Change in Control
occurs, then each Option shall become immediately fully vested and exercisable
and remain outstanding through the expiration of its respective originally
scheduled term (determined without regard to such employment termination).
     (c) Notwithstanding any other provision of this Agreement to the contrary,
you acknowledge and agree that any and all payments to which you are entitled
under this Section 5 (other than Section 5(b)(D)) are conditional upon and
subject to your (or your estate’s) execution, within 10 days following
termination of your employment, of the General Release and Covenant Not to Sue
in the form attached hereto as Exhibit A (which form may be reasonably modified
to reflect changes in the law), and, except as otherwise provided in Section 10,
any payments that are subject to the execution of such General Release and
Covenant Not to Sue shall commence to be paid on the day immediately following
expiration of the release revocation period.

 



--------------------------------------------------------------------------------



 



 3
     6. Licensing and Compliance Requirement. As soon as practicable following
the date hereof, you shall file an application to obtain a finding of
suitability as an officer of the Company (the “License”) with the Nevada State
Gaming Control Board and the Nevada Gaming Commission (collectively, the “Nevada
Gaming Authorities”), pursuant to the provisions of applicable Nevada gaming
laws and the regulations of the Nevada Gaming Commission. You agree, at the
Company’s sole cost and expense, to cooperate with the Nevada Gaming Authorities
at all times in connection with obtaining the License, including but not limited
to in connection with the processing of such application and any investigation
thereof undertaken by the Nevada Gaming Authorities. The Company shall use its
best efforts to assist you in obtaining the License. In the event your
application to obtain the License is denied, the Company shall reasonably pursue
any appeal or other form of review permitted by applicable law. In the event
your application to obtain a finding of suitability is rejected by the Nevada
Gaming Authorities, this Agreement shall automatically terminate not later than
the time specified by the Nevada Gaming Authorities, and in such event the
Options shall be forfeited and neither the Company nor you shall have any
continuing obligations to the other hereunder.
     7. Excise Tax Gross-Up.
     (a) If it shall be determined that any amount paid, distributed or treated
as paid or distributed by the Company to or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 7) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by you
with respect to such excise tax (such excise tax, together with any such
interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then you shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by you of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. The determinations required to be made
under this Section 7, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm (the “Accounting Firm”) in consultation with reasonable counsel
of your choosing, which shall provide detailed supporting calculations both to
the Company and to you within 15 business days of the receipt of notice from you
that there has been or may be a Payment, or such earlier time as is requested by
you or the Company. The Accounting Firm shall be appointed jointly by you and
the Company. All fees and expenses of the Accounting Firm and your counsel shall
be borne by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 7, shall be paid by the Company to you within five days of the receipt
of the Accounting Firm’s determination. Any reasonable determination by the
Accounting Firm shall be binding upon you and the Company.
     (b) Without limiting the scope of Section 7(a) hereof, you shall notify the
Company in writing of any written claim to you by the Internal Revenue Service
that, if successful, would require the payment by the Company of the Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than ten business days after you are informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. You shall not pay such claim prior to the expiration of
the 30-day period following the date on which you give such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is required by the Internal Revenue Service). If the
Company notifies you in writing prior to the expiration of such period that it
desires to contest such claim, you shall: (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii) cooperate with the Company in good faith in order
to effectively contest such claim, and (iv) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold you harmless, on an after-tax basis, for any Excise Tax or
income

 



--------------------------------------------------------------------------------



 



 4
tax (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of costs and expenses. Without limitation on
the foregoing provisions of this Section 7(b), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct you to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for your taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
whether a Gross-Up Payment would be payable hereunder and you shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
     8. Legal Fees. The Company shall promptly reimburse you for the reasonable
legal fees and expenses incurred by you in connection with the negotiation and
execution of this Agreement.
     9. Miscellaneous.
     (a) This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Nevada, without reference to its conflict of law
provisions.
     (b) This Agreement sets forth the entire and final agreement and
understanding of the parties and contains all of the agreements made between the
parties with respect to the subject matter hereof, other than agreements between
the parties with respect to your service on the Board through the date hereof,
which shall remain in full force and effect. This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties hereto,
with respect to the subject matter hereof. No change or modification of this
Agreement shall be valid unless in writing and signed by you and the Company
(the signatory for the Company shall be a duly authorized officer of the Company
other than you).
     (c) This Agreement may be executed in several counterparts, each of which
shall be considered an original, but which when taken together, shall constitute
one agreement.
     (d) The Company agrees that, if you are made a party, or are threatened to
be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that you
are or were a director, officer, employee, agent, manager, consultant or
representative of the Company or an affiliate or are or were serving at the
request of the Company or an affiliate as a director, officer, member, employee
or agent of another corporation, partnership, joint venture, trust, enterprise
or other person, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is your alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, you shall promptly be indemnified and held harmless by the Company to the
fullest extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or by resolutions of the Board.
     10. Section 409A.
     (a) For purposes of Section 409A, each of the payments that may be made
under this Agreement are designated as separate payments. In addition, for
purposes of this Agreement, with respect to payments of any amounts that are
considered to be “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A. It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. In this regard, the provisions of this Section 10
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A. In light of the uncertainty
as of the date hereof with respect to the proper application of Section 409A,
the Company and you agree to negotiate in good faith to make amendments to this
Agreement as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. Notwithstanding the
foregoing, except as otherwise provided herein, you shall be solely responsible
and liable for the satisfaction of all taxes and penalties that

 



--------------------------------------------------------------------------------



 



 5
may be imposed on or for your account in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any affiliate shall have any obligation to indemnify or otherwise hold you
(or any beneficiary) harmless from any or all of such taxes or penalties.
     (b) Notwithstanding anything in this Agreement to the contrary, in the
event that you are deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments that are “deferred compensation” subject
to Section 409A that are made by reason of your “separation from service” within
the meaning of Section 409A (other than, for example, solely by reason of a
Change in Control) shall be made to you prior to the date that is six (6) months
after the date of your “separation from service” or, if earlier, your date of
death. Immediately following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum. In addition, for a period of
six months following the date of separation from service, to the extent that the
Company reasonably determines that any of the benefit plan coverages described
in Section 5 may not be exempt from U.S. federal income tax, you shall in
advance pay to the Company an amount equal to the stated taxable cost of such
coverages for six months. At the end of such six-month period, you shall be
entitled to receive from the Company a reimbursement of the amounts paid by you
for such coverages.
     (c) To the extent that any reimbursements pursuant to this Agreement are
taxable to you, any such reimbursement payment due to you shall be paid to you
as promptly as practicable, and in all events on or before the last day of your
taxable year following the taxable year in which the related expense was
incurred. Any such reimbursements are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that you
receive in one taxable year shall not affect the amount of such benefits or
reimbursements that you receive in any other taxable year. Except as permitted
under Section 409A, any deferred compensation that is subject to Section 409A
and is payable to or for your benefit under any Company-sponsored plan, program,
agreement or arrangement may not be reduced by, or offset against, any amount
owing by you to the Company.
     (d) Any payment by the Company of any Gross-Up Payment provided in
Section 7 of this Agreement will be paid as provided therein but in all events
not later than the end of your taxable year next following your taxable year in
which you remit the related taxes.
     Please indicate your understanding and acceptance of this Agreement by
executing both copies below, and retaining one fully executed original for your
files and returning one fully executed original to me.

 



--------------------------------------------------------------------------------



 



                      Very truly yours,        
 
                        LAS VEGAS SANDS CORP.    
 
               
 
      By:   /s/ Sheldon G. Adelson    
 
      Name:  
 
Sheldon G. Adelson    
 
      Title:   Chairman & CEO    
 
                        LAS VEGAS SANDS, LLC    
 
               
 
      By:   /s/ Sheldon G. Adelson    
 
      Name:  
 
Sheldon G. Adelson    
 
      Title:   Chairman & Treasurer    

I hereby accept the terms of this
Agreement and agree to abide by the
provisions hereof:

            /s/ Michael A. Leven           Michael A. Leven    
 
       
Date:
  3/11/09    

Signature Page to Leven Employment Letter Agreement

 



--------------------------------------------------------------------------------



 



Certain Definitions
     “Cause” shall mean that the Board, at a duly noticed meeting, has
determined that one or more of the following events has occurred: (i) (A) your
conviction of a felony, misappropriation of any material funds or material
property of the Company or any of its affiliates, (B) commission of fraud or
embezzlement with respect to the Company or any of its affiliates or (C) any
material act of dishonesty relating to your employment by the Company resulting
in direct or indirect personal gain or enrichment at the expense of the Company
or any of its affiliates; (ii) use of alcohol or drugs that renders you
materially unable to perform the functions of your job or carry out your duties
to the Company; (iii) a material breach of this Agreement by you that is likely
to cause a material adverse effect on the business of the Company or any of its
affiliates; or (iv) committing any act or acts of serious and bad faith willful
misconduct (including disclosure of confidential information) that is likely to
cause a material adverse effect on the business of the Company or any of its
affiliates; provided, however, that with respect to (ii) or (iii) above, the
Company shall have first provided you with written notice stating with
specificity the acts, duties or directives have committed or failed to observe
or perform, and you shall not have corrected the acts or omissions complained of
within thirty (30) days of receipt of such notice.
     “Change in Control” shall have the meaning given to that term in the Plan.
     “Disability” shall mean that you shall, in the opinion of an independent
physician selected by agreement between the Board and you, become so physically
or mentally incapacitated that you are unable to perform the duties of your
employment for an aggregate of 180 days in any 365 day consecutive period or for
a continuous period of six (6) consecutive months.
     “Good Reason” shall mean (i) a material breach of this Agreement by the
Company; (ii) a reduction in your Base Salary; (iii) a reduction in your target
Bonus; (iv) a material change in the duties and responsibilities of office that
would cause your position to have less dignity, importance or scope than
intended on the date of this Agreement as set forth herein; (v) a Change in
Control; or (vi) Sheldon G. Adelson is not serving as Chief Executive Officer of
the Company and Chairman of the Board (unless his current spouse is serving in
such capacities); provided, however, that you may not terminate your employment
for Good Reason unless (A) you give written notice to the Company that Good
Reason has occurred and that you have elected to resign, and (B) the Company has
not cured such act or omission prior to the expiration of the thirty (30) day
period after delivery of such notice, in which case, your employment shall
terminate thirty (30) days after delivery of such notice.
     “Section 409A” means Section 409A of the Code and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.

 